Citation Nr: 1759310	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1968 to October 1972.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the RO inferred the issue of entitlement to service connection for gout, as it was raised by the record.  As will be discussed below, the Veteran's claims are being granted because a nexus for gout was established by an April 2017 VA examination.  To the extent that the Veteran is asserting entitlement to gout of joints other than the knees and ankles, the Board does not have jurisdiction, and those claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Gout of the bilateral knees is attributable to service.

2.  Gout of the bilateral ankles is attributable to service.


CONCLUSIONS OF LAW

1.  Gout of the bilateral knees was incurred during active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Gout of the bilateral ankles was incurred during active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran has a reported history of gout of the left foot since his military service, and there is no history of an intercurrent disease or injury.  The Veteran's service treatment records reflect that the Veteran was treated for his left foot in service; diagnoses include ulcer and cellulitis of the left foot.  Post-service treatment records show consistent treatment for gout of the left foot since at least 1990, and the Board finds the Veteran's report of treatment in the years since service credible. The Veteran is competent to report continuity of symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

According to the April 2017 non-degenerative arthritis VA examination report, the Veteran has gout of the bilateral knees, ankles, and feet.  Gout is a systemic process, potentially involving multiple joints.  The Board notes that the VA examiner found that the Veteran did not have a current left ankle disorder and that the Veteran's history of a left knee strain was not proximately due to or aggravated by the V Veteran's active duty.  Regarding the Veteran's left knee strain, the VA examiner noted that there is nothing in the Veteran's service treatment records which shows that service caused or worsened the Veteran's left knee disorder; the VA examiner pointed out that the Veteran reported that the knee strain occurred prior to service and that the Veteran denied experiencing a left knee injury during service.  

Nonetheless, the April 2017 VA examiner found that the Veteran's gout was at least as likely as not incurred in or caused by the Veteran's active service.  The VA examiner noted that the Veteran first experienced symptoms of gout during service, and that gout of the left foot began in service, and spread to other joints since the Veteran's discharge from service.  The Board observes that there is no evidence clearly establishing an intercurrent cause.  As such, the evidence suggests that the Veteran's gout of the knees, ankles, and feet is causally related to his service. 

Thus, resolving all reasonable doubt in the Veteran's favor, service connection for gout of the knees, ankles, and feet is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gout of the knees is granted.

Entitlement to service connection for gout of the ankles is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


